[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO REARGUE (251)
This is a Practice Book § 11-11 motion addressed to the court's Corrected Memorandum of Decision dated June 20, 2001 granting the CT Page 295 defendant's motion seeking to modify post judgment alimony he was ordered to pay to his former wife. The hearing was held on September 20, 2001. The corrected memorandum was filed on June 20, 2001 and mailed the same day to all counsel and pro se parties. The appeal period commenced upon giving notice, and an appeal must be filed within twenty days, § 63-1, P.B. This motion was filed on July 19, 2001. The appeal period had not been extended. Although a motion to extend the time to file this motion was filed on July 11, 2001 (#250), it was not acted on. No motion to extend the appeal period was filed. This motion (#251) is not timely and is therefore denied.
HARRIGAN, J.T.R.